In an eminent domain proceeding, the parties cross-appeal from a judgment of the Court of Claims (Lengyel, J.), dated November 15, 1983, which awarded the claimant the principal sum of $44,500.
Judgment affirmed, without costs or disbursements.
On these cross appeals, claimant asserts that the judgment is erroneous, on the law and the facts, and should be increased to the principal sum of $5,664,950. The State of New York and the Metropolitan Transportation Authority cross-appeal on the ground that no award should have been granted, the taking allegedly being noncompensable.
The evidence does not warrant an award of damages other than the $44,500 award granted to the town by the trial court on the basis of the State’s appraisal placed in evidence by claimant. Claimant contends that as a result of the subject 1973 taking (for Stewart Airport expansion) of the town roads in the sector of the town west of the New York State Thruway and north of State Route 207, the town must construct a new road south of State Route 207 to serve as a new arterial spine for the town, and that it is entitled to the sum of $5,664,950 as the cost of that proposed substitute road. We find no merit to that contention. The evidence establishes that the area from which the town roads were appropriated and the area in which the town would construct the substitute road (at the cost of $5,664,950) were *852sparsely developed and populated, and that after the subject taking a wholly adequate road network remained for the benefit of and use by the town residents. Gibbons, J. P., Thompson, Weinstein and Brown, JJ., concur.